Citation Nr: 1530559	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder of the face.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1975 to September 1975 and from February 1978 to December 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office.  In May 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

The Veteran had initiated an appeal of a denial of service connection for hepatitis C; in a March 2011 statement, he withdrew the appeal.  He also initiated appeals of denials of service connection for a digestive disorder manifested by diarrhea and constipation, a joint disorder to include muscle aches and joint pain, schizophrenia, bipolar disorder, a left knee disability, residuals of a snake bite (also claimed as headaches), tuberculosis, residuals of a snakebite (also claimed as left hand disorder), residuals of a snakebite (also claimed as a left leg disorder); a petition to reopen a claim of service connection for an acquired psychiatric disability, to include PTSD; and entitlement to increased ratings for lumbar strain with lumbar arthritis and for right knee strain.  However, he did not perfect his appeal of those issues following the issuance of June and July 2013 statements of the case (SOCs).  Consequently, those matters are not before the Board.  

The issues of service connection for a skin disorder of the legs and for a jaw disorder have been raised by the record in the Veteran's May 2015 hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  



REMAND

In his October 2009 claim, the Veteran asserted that he gets a facial skin irritation whenever he shaves.  At the May 2015 hearing before the undersigned, he related his facial skin problem to a snake bite he sustained in service.  He testified that his facial skin irritation recurs every couple of weeks and has been diagnosed as dermatitis by his VA treatment provider (whom he last saw in February 2015).  He stated that he receives ongoing VA treatment for dermatitis from the Coatesville and Philadelphia VA Medical Centers (MCs).  A review of the record found that complete clinical records of his alleged skin treatment from the Philadelphia and Coatesville VAMCs have not been associated with the record.  As records of all VA treatment the Veteran has received for a facial skin problem are pertinent evidence with respect to his claim of service connection for such disability, and are constructively of record, they must be secured.  

The Veteran has not been afforded a VA examination in connection with his claim of service connection for a skin disorder of the face.  A June 1973 service treatment record (for a complaint of red spots on the legs) notes that the Veteran's medications included "white cream for the face."  In light of the low threshold standard as to when a VA nexus examination is necessary (endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)), if the VA treatment records sought on remand show or suggest that the Veteran has a facial skin disorder, an examination to secure a medical opinion regarding the nature and etiology of such disorder is necessary.  [On the other hand, if there is no documentation of a facial skin disorder (or related complaints, findings, treatment) scheduling an examination may be an exercise in futility, as the Veteran that the problem occurs on only a recurring basis and is not constant.]  

December 1996 VA treatment records not that the Veteran was receiving Social Security Administration (SSA) disability benefits.  Medical records considered in connection with that denial are constructively of record, may contain relevant information, and must be secured.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following:

1. The AOJ must secure for the record copies of the complete clinical records of all VA evaluations and/or treatment the Veteran has received for a facial skin disorder at the Coatesville and Philadelphia VAMCs.  

2. The AOJ should secure from SSA a copy of their determination awarding the Veteran SSA disability benefits (and complete copies of all medical records considered in connection with such award).  If the records are no longer available, the Veteran should be so notified.  

3. Thereafter, if and only if VA treatment records show or suggest that the Veteran has a facial skin disorder, the AOJ should arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of such disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each facial skin disorder found (or shown by the record).  [The response to this should specifically encompass the Veteran's reports of a skin irritation upon shaving.]

(b) Please identify the likely etiology for each facial skin disorder entity diagnosed.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service (to include as related to complaints therein or the documented snake bite in June 1980)?  If not, identify the etiology for any skin disorder found considered more likely explaining why that is so.   

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

